DETAILED ACTION
RE: Peoples
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 12/10/2021 is acknowledged. New claims 28-30 have been added. Claims 1-6, 8-22, 24 and 26-30 are pending. Claims 7, 23 and 25 are canceled. Claims 21-22 are withdrawn. Claims 1, 16 and 27 have been amended.
3.	Claims 1-6, 8-20, 24 and 26-30 are under examination.

Objections Withdrawn
4.	The objection to claims 1-6, 8-20 and 23-27 for the recitation of the term “1+” is withdrawn in view of applicant’s amendment to the claims. 
5.	The objection to claim 25 for the recitation of “wherein the tumor is not recurrent” is withdrawn in view of applicant’s cancellation of the claim. 

Rejections Withdrawn
6.	The provisional rejection of claims 1-6, 8-20 and 23-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-17 and 20-39 of copending Application No. 15/989,464 (reference application), and new claim 27 is rejected further in view of Clinical Trial NCT01580696 version 4 (posted on 8/18/2014) is withdrawn as Application No. 15/989,464 is abandoned.


Rejections Maintained
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8-20 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01580696 version 4 (posted on 8/18/2014), in view of Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904), and Clinical Trial NCT02019524 version 1 (posted on 12/18/2013).
	The rejection of claims 23 and 25 is withdrawn in view of applicant’s cancellation of the claims. The rejection of claim 24 is withdrawn as the claim is indefinite for being dependent from canceled claim 23 (see new rejection below). 
	
Applicant’s Arguments
The response states that the Office relies on Clinical Trial '524 for allegedly disclosing that the E39 peptide consists of EIWTHSYKV, which corresponds to instant SEQ ID NO: 1, and the J65 peptide consists of EIWTFSTKV, which corresponds to instant SEQ ID NO: 2. However, as clearly disclosed in Clinical Trial '696, the E39 peptide used in Clinical Trial '696 consists of EIWTHSTKV, which differs from instant SEQ ID NO: 1 by one amino acid. See, Clinical Trial '696 at page 4. Specifically, the amino acid residue at position 7 of instant SEQ ID NO: 1 is tyrosine (Y), while the amino 
Furthermore, even if Clinical Trial '524 discloses an E39 peptide consisting of instant SEQ ID NO: 1, the Office fails to articulate a reason that would have prompted a person of ordinary skill in the art to substitute this E39 peptide disclosed in Clinical Trial '524 for the E39 peptide used in Clinical Trial '696 so to arrive at the claimed subject matter with a reasonable expectation of success. Because the Office fails to satisfy the initial burden of establishing a prima facie case of obviousness, the rejection should be withdrawn for this additional reason. 

Response to Arguments
Applicant’s arguments that Clinical Trial '696 does not teach a method of inducing an immune response to ovarian cancer in human patients by administering a peptide consisting of EIWTHSYKV are not persuasive as the rejection is a 103 rejection. Clinical Trial ‘524 discloses a method of inducing an immune response to ovarian cancer in human patients by administering a peptide consisting of EIWTHSYKV.
Applicant’s arguments that no motivation to substitute the E39 peptide disclosed in Clinical Trial '524 for the E39 peptide used in Clinical Trial '696 so to arrive at the claimed subject matter with a reasonable expectation of success are not persuasive. Clinical Trial '696 teaches a method of inducing an immune response to ovarian cancer prima facie obvious to one of ordinary skill in the art and one would have been motivated to substitute the E39 peptide consisting of EIWTHSYKV for the E39 peptide consisting of EIWTHSTKV because both peptides are residues 191-199 of FBP and both have been used in the clinical trial for inducing an immune response to ovarian cancer. One would have had a reasonable expectation of success because Clinical Trial ‘524 teaches a method of inducing an immune response to ovarian cancer in human patients by administering an E39 peptide consisting of EIWTHSYKV. For the forgoing reasons, the rejection is deemed proper and is therefore maintained. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

10.	Claims 1-6, 8-20, 26-27 and new claims 28-30 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,993,538, in view of Markert et al. (Anticancer Research, 2008, 28:3567-3752) and Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904), further in view of Clinical Trial NCT01580696 version 4 (posted on 8/18/2014). 
The response states that the claims of the '538 Patent do not recite that the human subject, prior to remission, had tumor cells (e.g., ovarian or endometrial cancer cells) with low expression of FRa or no expression of FRa, wherein low or no expression of FRa is an immunochemistry (IHC) rating of 0 or 1 protein expression. The Office argues that the '538 Patent defines "a tumor expressing FRa" to mean a tumor with at least 1+ FRa protein expression. However, this does not teach or suggest that the subject had this level of FRa protein expression prior to remission. Even if it did, which Applicant does not concede, it does not teach or suggest the specific level of protein expression of "IHC rating of 0 or 1" as recited in the present claims. Moreover, as discussed above, the E39 peptide used in Clinical Trial '696 differs from instant SEQ ID NO: 1 by one amino acid. Thus, regardless of whether Clinical Trial '696 discloses a method of inducing an immune response to ovarian cancer in human HLA-A2+ patients who are currently without evidence of disease as asserted by the Office, the Office fails to articulate a reason that would have prompted a person of ordinary skill in the art to substitute the E39 peptide used in the '538 Patent for the E39 peptide used in Clinical 
Applicant’s arguments have been carefully considered but are not persuasive. Claims 1-24 of U.S. Patent No. 9,993,538 disclose that the method is for inducing an immune response against a tumor expressing FRα. A tumor expressing FRα is defined in the patent as a cancer having an IHC rating of at least 1+ for FRα, which includes IHC rating of 1. Claims 18 and 24 of U.S. Patent No. 9,993,538 disclose that the method results in delay of FRα-expressing tumor recurrence, indicating the patient being treated is in remission. Claims 1-24 of U.S. Patent No. 9,993,538 disclose that the vaccine comprises a peptide consisting of SEQ ID NO:1. The amino acid sequence is 100% identical to instant SEQ ID NO:1. 
Clinical Trial ‘696 is cited by the examiner to teach that an E39 peptide consisting residues 191-199 of FBP can be used to treat patient who is a HLA-A2 subject. 

New Grounds of Rejection 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 24 is indefinite as being dependent from a canceled claim.

Conclusion
13.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643